Citation Nr: 1223770	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1986 to November 1986 and from October 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of his hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board has found that service connection for tinnitus is warranted, no further discussion of the VCAA is necessary as it pertains to that issue.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Upon review of the evidence pertaining to this issue, the Board has determined that service connection is warranted.  In this regard, the Board observes that tinnitus has been variously defined.  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the U.S. Court of Appeals for Veterans Claims (Court) specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In his February 2009 claim, the Veteran indicated that his claimed tinnitus had its onset in 1991.  During a May 2009 VA examination, the Veteran again reported that tinnitus had been present since 1991.  During his August 2011 hearing before the undersigned, he indicated that his tinnitus began while he was deployed to Saudi Arabia in 1991.  Notably, service treatment records are negative for any complaint or abnormal finding pertaining to tinnitus; however,, the Board notes that the medical history form completed in conjunction with physical examinations does not reference tinnitus or ringing in the ears.  Furthermore, there is no clinical test for tinnitus.  The Veteran has stated that onset of tinnitus was during service, and that he has experienced tinnitus symptoms since that time.  For these reasons, and given the subjective nature of tinnitus, the Board finds that the Veteran's lay contentions are sufficient to place the evidence at least in equipoise.  Accordingly, service connection for tinnitus is warranted.  

	
ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss disability is denied.


REMAND

The Veteran contends that his hearing loss began during his initial training in 1986, which occurred at Ft. Sill, Oklahoma.  He has indicated that when he was "checked out" prior to deploying to Saudi Arabia in 1991, he was told that he was tone deaf and could not hear high pitched sounds.  

Review of the service treatment records reveals that the Veteran endorsed ear trouble or loss of hearing on a DD Form 2246, Applicant Medical Prescreening Form, in April 1986.  He indicated that he had been told that he had a slight hearing loss in the left ear, and that it was noticed during a check at high school in 1986.  On enlistment examination in April 1986 the Veteran denied hearing loss.  Audiometric testing revealed the following puretone thresholds:
  




HERTZ



500
1000
2000
3000
4000

Right
10
10
0
5
0

Left
5
0
0
0
45



On physical examination in June 1990, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:
  





HERTZ



500
1000
2000
3000
4000

Right
15
15
15
15
15

Left
15
15
15
15
60


The examiner advised that the Veteran should avoid high frequencies and loud noise.  

A May 1991 reference audiogram revealed the following puretone thresholds:
  




HERTZ



500
1000
2000
3000
4000

Right
15
10
0
5
0

Left
15
5
5
10
55


The provider noted the Veteran's report of hunting and use of firearms.  A hearing loss profile of H2 was assigned.  The provider indicated the Veteran's report of routine exposure to hazardous noise and recommended that post and current results be compared to determine any change.  

On redeployment examination in November 1991, the Veteran endorsed hearing loss.  Audiometric testing revealed the following puretone thresholds:
  




HERTZ



500
1000
2000
3000
4000

Right
15
10
0
5
0

Left
15
5
5
10
55



On VA examination in May 2009, audiometric testing revealed the following puretone thresholds:
  




HERTZ



500
1000
2000
3000
4000

Right
15
5
10
20
55

Left
10
0
10
40
80


The examiner indicated that the Veteran had normal hearing at discharge with the exception of 4000 Hertz, that hearing loss was present at entrance at 4000 Hertz, and that there was no significant threshold shift noted.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, hearing loss of the left ear was noted on enlistment examination in April 1986 and on quadrennial physical examination in June 1990.

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

With respect to left ear hearing loss, the Board notes that the May 2009 VA examiner did not address the Veteran's contention that hearing loss was related to his initial training in 1986.  Rather, she focused only on the fact that there was no significant decibel shift during the Veteran's period of service from 1990 to 1991.  She provided no discussion regarding whether the left ear hearing loss detected at 4000 Hertz in 1986 was aggravated by service.  Regarding the right ear, the VA examiner failed to provide an opinion regarding whether any currently present hearing loss in that ear is related to noise exposure during service.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examination was inadequate because the examiner failed to provide an appropriate opinion regarding whether left ear hearing loss was aggravated by service in 1986 and whether any currently present right ear hearing loss is related to noise exposure in service.  As such, the Board finds that an additional examination is necessary. 

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA audiological examination to determine whether left ear hearing loss disability pre-existed service, and if so, whether it was permanently aggravated beyond normal progression by service; and whether right ear hearing loss is related to noise exposure in service.  

The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, to include the functional impact of his hearing loss.  The examiner should be advised that noise exposure during service has been established.  

All indicated studies should be performed, and their results reported.  

Left Ear Hearing Loss

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there is obvious and manifest evidence that left ear hearing loss disability pre-existed service.  If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that left ear hearing loss disability was aggravated beyond normal progression due to any period of service. 

If the examiner concludes that left ear hearing loss disability did not pre-exist service, he/she should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that left ear hearing loss disability is related to any disease or injury in service.

Right Ear Hearing Loss

Regarding right ear hearing loss disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


